Mr." Justice Baker delivered the opinion of the Court: At the May term, 1888, of the county court of St. Clair county, James D. Baker, collector, made application for judgment on the delinquent tax list for the year 1887. The St. Louis Bridge and Tunnel Railroad Company, appellant herein, filed a number of objections to the rendition of judgment against its property returned as delinquent. Some of the objections were sustained and some overruled. The present appeal brings before us three, only, of the objections that were interposed, and these were as follows: “First, that the valuation of the tracks and the assessment made by the State Board of Equalization in the year 1887 was fraudulent on its face; second, that it was illegal, as said valuation was made on a basis'different from the basis adopted. by said board for tracks of railroads adjoining and being situated in the city of East St. Louis, and that the tracks must have been assessed at a rate five times as high as was adopted by said board for tracks belonging to other railroads; fourth, that the special road and bridge tax against the St. Louis Bridge and Tunnel Bailroad Company for the township of East St. Louis was illegally levied by the highway commissioners of said township.” The last quoted of these objections, that the special road and bridge tax was illegally levied, may'be disposed of very .briefly. The question involved is identically that decided by this court in the late case of St. Louis National Stock Yards v. The People ex rel. Baker, 127 Ill. 22. In this case, as in that, the highway commissioners, on the 13th day of September, 1887, made a levy of forty cents on each $100 of assessed valuation, under section 13 of the Bo ad and Bridge law, and on October 20 of the same year made an additional levy of twenty cents, under section 14 of the same statute. It was held in that case, that the levy of forty cents on the $100, made on September 13, was valid, but that the levy of twenty cents on the $100, made on October 20, was unauthorized, and invalid. It was there said, that there is no statute which authorizes two levies in one year, and that when the levy of September 13 was made, the commissioners had exhausted their pow7er. That case must govern this in respect to the road and bridge tax, and is conclusive the objection was properly overruled by the county court in respect to the levy of forty cents, but should have been allowed in respect to the subsequent levy of twenty cents. The first and second objections filed by appellant question the assessment made in 1887 by the State Board of Equalization, of the railroad property of appellant. The decision of the State Board of Equalization, in fixing the valuation of railroad property for the purpose of taxation, is quasi judicial in its nature, and can only be assailed for fraud or want of jurisdiction. (East St. Louis Connecting Railway Co. v. The People ex rel. 119 Ill. 182.) Here, no want of jurisdiction is suggested, and the validity of these objections depends upon the claim of fraud. Fraud is not to be presumed, but must-be established by the evidence, or follow, as a conclusion of law from the facts proven. The facts that appellant’s property was, in 1886, assessed at $234,192, and that the same property was assessed in 1887 at $418,484, do not establish fraud. The natural inference and conclusion would be, either that the assessment of 1886 was for less than its fair cash value, or that the property had increased in value, or both. The evidence shows that about the year 1880, the property cost between $250,000 and $300,000, and it is not unreasonable to suppose that in 1887 it was actually worth $418,484, and it is not attempted to be shown that it was not, at the date last mentioned, or is not now, of that actual value. Besides this, since, by the statute, the valuation of railroad property for taxation is committed to the State Board of Equalization, no mere discrepancy in judgment, as to the value of such property, between the members of the board and the court to which application for judgment for delinquent taxes is made, however gross it may be, is sufficient to impeach the valuation fixed by the board. East St. Louis Connecting Railway Co. v. The People ex rel. supra; Illinois and St. Louis Railroad and Coal Co. et al. v. Stookey, 122 Ill. 358; Ottawa Glass Co. v. McCaleb, 81 id. 556. It seems that appellant has a little over twelve miles of railroad track, and that it was assessed at about $34,000 per mile. It also appears that other railroad tracks located in East St. Louis are assessed at from $3500 to $8500 per mile. From these facts it is urged the assessment upon the property of appellant was excessive and fraudulent. The evidence does not show either the actual or the relative values of the different lines of railroad entering East St. Louis, but the court will take judicial notice of the fact that most of these roads are long lines, extending to considerable distances through the State; that the number of trains and bulk of traffic passing over them daily is comparatively limited, and that the assessed valuation per mile placed upon them, respectively, is the average value of the whole of the lines of such several roads. But it appears from the testimony, that appellant’s railroad and rolling stock are all situated within the limits of East St. Louis, and include the Belay depot and the network of tracks connected with or surrounding the same; that it is a terminal road, and is used for transferring to and from the city of St. Louis, in Missouri, the trains and ears of all the railroads entering East St. Louis, and for transferring cars from all the- roads entering the city of St. Louis, to East St. Louis. In view of the location and uses of appellant’s road, and of the vast aggregation of business that is done upon its twelve miles of railroad track, it would seem, the fact that the State Board of Equalization did not make an assessment of the same rate per mile for its tracks that is made against other and ordinary railroads entering or passing through East St. Louis, and even the fact that the board assessed these twelve miles of track at a rate per mile five times as high as that assessed upon tracks belonging to other railroad companies, affords no sufficient ground for the conclusion that the action of. the board was fraudulent, or that appellant has just cause of complaint. In our opinion, it was not error to overrule the first and second objections of appellant. It is argued by appellee, in his briefs, that the county court improperly sustained certain objections filed to a special tax levied by the city of East St. Louis, and held said tax was illegally levied, and refused to render judgment therefor. No cross-errors have been assigned in this court. The rule is, that unless cross-errors are assigned, objections made by the appellee will not be considered. Johnston v. Maples, 49 Ill. 101; Pollard v. King, 63 id. 36; The People v. Brislin, 80 id. 423; Dickson v. Chicago, Burlington and Quincy Railroad Co. 81 id. 215. For the error in rendering judgment for the additional road and bridge tax of twenty cents on the $100 valuation, levied October 20,1887, the judgment of the county court is reversed, and the cause remanded. Judgment reversed.